DETAILED ACTION
This action is pursuant to the claims filed on June 13, 2019. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: 
Para. [0059]: one of the “e.g..’ should be deleted from ln. 4 of “e.g., e.g.,”. 
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, ln. 2: “electorally” should be changed to –electrically—to correct for grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 9, 11, 13, 15, 16 & 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schweizer (U.S. Pat. No. 4,195,626, see IDS).
In regards to independent claim 1, Schweizer discloses a brush electrode (filament bundles 54 in Fig. 8a-8c) comprising: 
an electrode base (two plastic sheets 51 and 52 forming a housing) that is connectable to an external device that is configured to generate an electrical signal or receive an electrical signal (col. 11, ln. 63-66 & col. 13, ln. 20-31); and
a plurality of strand electrodes (filament bundles 54 in Fig. 8a-8; col. 13, ln. 41-60) that extend outward from the electrode base, a distal end of each strand electrode configured to contact a skin surface, said plurality of strand electrode configured to hold an electrolyte to facilitate ionic conduction of the electrical signal to or from the skin surface (col. 3, ln. 13-39).   
In regards to claim 2, Schweizer further discloses the strand electrodes are clustered into a plurality of cluster of strand electrodes, neighboring clusters of said plurality of clusters being separated from one another by gaps without any strand electrodes (see four filament bundles 54 separated by a gap in Fig. 8a).
In regard to claim 4, Schweizer further discloses said plurality of clusters are electrically connected to a single external connector for connecting to the external device (lead 59 is electrically coupled to the bundles 54 as shown in Fig. 8a). 
In regards to claim 6, Schweizer further discloses an isolating barrier for electrically isolating two clusters of said plurality of clusters from one another (sleeve 55 in Fig. 8b provides electrical isolation).
In regards to claim 7, Schweizer further discloses a distal face of the electrode base comprises a plurality of openings, each opening configured to enable the strand electrodes of each cluster of said plurality of clusters to extend distally outward (filament bundles 54 extends from holes along the plastic sheet 52 as shown in Fig. 8a).
In regards to claim 9, Schweizer further discloses said plurality of strand electrodes are configured to hold the electrolyte by capillary forces (col. 13, ln. 65-67).
In regards to claim 11, Schweizer further discloses a strand electrode of said plurality of strand electrodes that is electrically resistive or ionically conducting (col. 13, ln. 45-57).
In regards to claim 13, Schweizer further discloses an electrolyte reservoir (reservoir 56 in Fig. 8a).
In regards to claim 15, Schweizer further discloses that the electrode base is curved (the thin nature of the plastic sheets allows for the flexible laminar electrode to be curved when positioned on a curved surface).
In regards to claim 16, Schweizer further discloses that the strand electrodes extend substantially perpendicularly outward from the electrode base (see Fig. 8a).
In regards to claim 20, .
Claims 1, 9-11 & 13-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wingeier et al. (hereinafter ‘Wingeier’, U.S. PGPub. No. 2015/0065838, see IDS).
In regards to independent claim 1 & claim 9, Wingeier discloses a brush electrode (an electrode contact assembly 100 in Fig. 1) comprising:
an electrode base (a housing 105) that is connectable to an external device (an electronic subsystem 150 in Fig. 1) that is configured to generate an electrical signal or receive an electrical signal ([0020]); and
a plurality of strand electrodes (an array of protrusions 120 in Fig. 1) that extend outward from the electrode base, a distal end of each strand electrode configured to contact a skin surface, said plurality of strand electrodes configured to hold an electrolyte by capillary forces to facilitate ionic conduction of the electrical signal to or from the skin surface ([0028]-[0029], [0046]).
In regards to claim 10, Wingeier further discloses wherein a strand electrode of said plurality of strand electrodes includes a hollow core (channel 131 in Fig. 1) that is configured to be filled with the electrolyte, or is configured to absorb and adsorb the electrolyte ([0020]). 
In regards to claim 13, Wingeier further discloses wherein an electrolyte reservoir (reservoir 145 in Fig. 1, [0048]-[0049]).
In regards to claim 14, Wingeier further discloses wherein said plurality of strand electrodes comprises strand electrodes of different lengths ([0038]).
In regards to claim 15, 
In regards to claim 16, Wingeier further discloses the strand electrodes extend substantially perpendicularly outward from the electrode base (see Fig. 1, [0039]: protrusions extending perpendicularly from the substrate).
In regard to claims 17 & 18, Wingeier further discloses wherein the strand electrodes extend outward from the electrode base at an oblique angle to the electrode base ([0039]: protrusions extending from a substrate in an angle).
In regards to claim 19, Wingeier further discloses wherein a plurality of neighboring strand electrodes of said plurality of strand electrodes terminate in a single ion conducting tip ([0044]: multiple protrusions 121 can be configured to grip a single permeable bodies 111).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schweizer  as applied to claim 1 above, and further in view of Paul et al. (hereinafter ‘Paul’, U.S. Pat. No. 7,326,204, see IDS).
In regards to claim 3, Schweizer discloses the invention substantially as claimed in claim 3/1 and discussed above. However, Schweizer is silent as to the way the clusters are held. 
Paul teaches providing a staple (loop 58 in Fig. 6) to hold a cluster of electrode strands. (col. 8, ln. 20-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a staple to hold the cluster of electrode strands as taught by Paul, thereby ensuring that the strands are held together in place. 
Claims 5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer as applied to claim 1 above.
In regards to claim 5, Schweizer discloses the invention substantially as claimed in claim 2/1 and discussed above. However, Schweizer does not disclose that the plurality of clusters are connected to different external connectors for connecting separately to the external device. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect the clusters to different external connectors depending upon the desired need as providing additional leads and configuring electrodes for different use involves routine skilled in the art and a predictable result would ensue.
In regards to claim 8, Schweizer discloses the invention substantially as claimed in claim 7/1 and discussed above. However, Schweizer is silent as to the plurality of openings are arranged in a rectangular array. Schweizer teaches that any desired size and configuration can easily be manufactured (col. 12, ln. 41-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the .
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wingeier  as applied to claim 1 above, and further in view of Besio et al. (U.S. PGPub. No. 2011/0054288, see IDS).
In regards to claim 12, Wingeier discloses the invention substantially as claimed in claim 1 and discussed above but does not disclose that a proximal segment of a strand electrode of said plurality of strand electrodes is electronically conducting, and distal segment of the strand electrode is electrically resistive or ionically conducting.
Besio teaches an electrode strand with a proximal segment that is electrically conductive (proximal portion 138 in Fig. 12) and a distal portion that is electrically resistive (distal end 146 formed from elastomeric material 142) so that when a force is exerted onto the distal end of the electrode, the elastomeric material of the distal end widens to allow conductive fluid to flow from an opening in the distal end to facilitate electric conductivity between the electrode and the skin (col. 8, ln. 47-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the distal end of the strand with an elastomeric material so that when a force is exerted onto the distal end of the strand, it widens the opening on the distal end to allow conductive fluid to flow from thereof to facilitate electric conductivity between the electrode and the skin (col. 8, ln. 47-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/1/2022